Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

AMENDMENT NO. 1 TO SECURITY AGREEMENT

AMENDMENT NO. 1 (this “Amendment”) dated as of September 17, 2010 to (i) the
Second Amended and Restated Credit Agreement dated as of October 19, 2009 (the
“Credit Agreement”) among Windstream Corporation (the “Borrower”), the lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent (the “Administrative Agent”), and Citibank, N.A. and Wachovia Bank,
National Association, as co-documentation agents (the “Co-Documentation Agents”)
and (ii) the Security Agreement dated as of July 17, 2006 (the “Security
Agreement”) among the Borrower (formerly known as Alltel Holding Corp.), the
guarantors party thereto and the Administrative Agent, as collateral agent.

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement and the Security Agreement, as provided herein;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise defined herein, each term
used herein which is defined in the Credit Agreement has the meaning assigned to
such term in the Credit Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall, after the amendments herein become effective, refer to the
Credit Agreement as amended hereby.

Section 2. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:

“Consolidated Secured Debt” means, as of any date, the principal amount of
Indebtedness of the Wireline Companies outstanding as of such date, determined
on a consolidated basis, that is secured by a Lien on the assets of any such
Wireline Company; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of



--------------------------------------------------------------------------------

purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and
(iv) any bonds or similar instruments in the nature of surety, performance,
appeal or similar bonds.

“Excluded RUS Grant Assets” means any RUS Grant Funds, any RUS Pledged Deposit
Account (as defined in the Security Agreement), any assets purchased with RUS
Grant Funds and any proceeds of the foregoing.

“Incremental Pari Passu Indebtedness” has the meaning assigned to such term in
Section 2.01(g)(i).

“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service, and its successors.

“RUS Grant and Security Agreements” means the Broadband Initiatives Program
Grant and Security Agreements by and among the Borrower, certain Subsidiaries of
the Borrower and the RUS, substantially in the form delivered to the
Administrative Agent prior to the Second ARCA First Amendment Effective Date as
modified by the RUS Approval Letter dated September 14, 2010, with such changes
as (i) shall be consented to by the Required Lenders or (ii) taken as a whole,
shall not be materially adverse to the Lenders or the Borrower or its
Subsidiaries, taken as a whole.

“RUS Grant Funds” means any funds disbursed by the RUS to any RUS Grantee
pursuant to a RUS Grant and Security Agreement.

“RUS Grantee” means the Borrower and any Subsidiary which is party to a RUS
Grant and Security Agreement.

“Second ARCA First Amendment Effective Date” shall have the meaning assigned
thereto in Amendment No. 1 dated as of September 17, 2010 to this Agreement and
the Security Agreement.

“Secured Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Secured Debt as of such day to (b) Consolidated Adjusted EBITDA
for the period of four consecutive Fiscal Quarters ended on such day (or, if
such day is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter most recently ended before such day).

(b) The definition of Capital Expenditures in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting “or” immediately before clause
(ii) thereto and (ii) inserting the word “or” and the following new clause
(iii) immediately after clause (ii) of that definition:

“(iii) any capital expenditure paid for with RUS Grant Funds.”

 

2



--------------------------------------------------------------------------------

(c) Section 2.01(g)(i) is hereby amended and restated in its entirety as
follows:

“(i) At any time and from time to time prior to the Tranche B-2 Maturity Date,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to add one or more
additional tranches of loans (“Incremental Loans” and each such tranche, an
“Incremental Facility”), provided that at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment, (A) no Event of
Default has occurred and is continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.14 and 6.15 recomputed as of the last day of the
most-recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), (C) if the sum of (i) the
aggregate principal amount of all Permitted Pari Passu Indebtedness incurred
since the Second ARCA Effective Date and (ii) all commitments, loans and other
extensions of credit made available under the Incremental Facilities since the
Second ARCA Effective Date (all such Permitted Pari Passu Indebtedness and
commitments, loans and extensions of credit incurred or made available since the
Second ARCA Effective Date, “Incremental Pari Passu Indebtedness”), other than
(x) any Incremental Pari Passu Indebtedness the proceeds of which are applied to
refinance outstanding Term Loans and (y) any Permitted Pari Passu Indebtedness
the proceeds of which are applied to refinance outstanding Permitted Pari Passu
Indebtedness, shall exceed $800,000,000, the Secured Leverage Ratio on a Pro
Forma Basis computed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) shall not exceed 2.25 to 1.0, and (D) the Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
clauses (A), (B) and, if applicable, (C), above, together with reasonably
detailed calculations demonstrating compliance with clauses (B) and, if
applicable, (C), above. Notwithstanding anything to the contrary herein, the
aggregate principal amount of all Incremental Pari Passu Indebtedness, other
than (x) any Incremental Pari Passu Indebtedness the proceeds of which are
applied to refinance outstanding Term Loans and (y) any Permitted Pari Passu
Indebtedness the proceeds of which are applied to refinance outstanding
Permitted Pari Passu Indebtedness, shall not exceed $1,600,000,000. Each
Incremental Facility shall be in an amount that is an integral multiple of

 

3



--------------------------------------------------------------------------------

$5,000,000 and not less than $50,000,000, provided that an Incremental Facility
may be in any amount less than $50,000,000 if such amount represents all the
remaining availability under the Incremental Facilities pursuant to the
immediately preceding sentence.”

(d) Section 2.01(g)(ii) of the Credit Agreement is hereby amended by
(i) replacing the words “and (2)” immediately after Clause (B)(1) of the second
sentence with the following:

“, (2) may be effected by increasing the Revolving Commitments then having a
commitment availability period ending on the latest Revolving Maturity Date and
(3)”

(e) Section 2.01 of the Credit Agreement is hereby amended by adding the
following new paragraph (i) immediately after paragraph (h):

(i) Additional Conversions of Tranche B-1 Term Loans. (i) At any time after the
Second ARCA First Amendment Effective Date, the Borrower may request that any
Tranche B-1 Lender convert all or a portion of its Tranche B-1 Term Loans into
Tranche B-2 Term Loans. Any Tranche B-1 Lender wishing to agree to such a
conversion shall deliver to the Administrative Agent a duly completed Conversion
Agreement. Upon the acceptance by the Administrative Agent and the Borrower of
such Conversion Agreement, the Tranche B-1 Term Loans of such Tranche B-1 Lender
specified therein shall be converted into an equal principal amount of Tranche
B-2 Term Loans.

(ii) The initial Interest Period applicable to each Tranche B-2 Term Loan
resulting from the conversion of a Tranche B-1 Term Loan pursuant to clause
(i) above that is a Eurodollar Loan shall be the then-current Interest Period
applicable to the Tranche B-1 Term Loan from which it is converted with no
conversion into a different Interest Period, payment or prepayment of such
Tranche B-1 Term Loan being deemed to have occurred solely due to such
conversion.

(iii) On a quarterly basis, the Administrative Agent shall notify the Lenders of
the aggregate amount of Tranche B-1 Term Loans that have been converted into
Tranche B-2 Term Loans pursuant to this Section 2.01(i) during the preceding
quarter.

(f) Section 5.01(f) of the Credit Agreement is hereby amended by replacing the
words “or (ii), with the following:

“, (ii) copies of any statement or report furnished to RUS in connection with
the RUS Grant and Security Agreement or (iii)”

 

4



--------------------------------------------------------------------------------

(g) Section 5.11(b) of the Credit Agreement is hereby amended by deleting the
reference to “(other than any real property or improvements thereto or any
interest therein)” in that section and replacing it with:

“(other than (i) any real property or improvements thereto or any interest
therein, (ii) any RUS Grant Funds or (iii) any asset purchased with RUS Grant
Funds and any proceeds thereof)”

(h) Section 6.01(a)(xviii) of the Credit Agreement is hereby amended in its
entirety to read as follows:

“(xviii) Permitted Pari Passu Indebtedness; provided that the aggregate
principal amount of all Incremental Pari Passu Indebtedness, other than
(x) Incremental Pari Passu Indebtedness the proceeds of which are applied to
refinance outstanding Term Loans and (y) any Permitted Pari Passu Indebtedness
the proceeds of which are applied to refinance outstanding Permitted Pari Passu
Indebtedness, shall not exceed $1,600,000,000; provided further, that if at the
time of incurrence of any Permitted Pari Passu Indebtedness the aggregate
principal amount of all Incremental Pari Passu Indebtedness other than (x) any
Incremental Pari Passu Indebtedness the proceeds of which are applied to
refinance outstanding Term Loans and (y) any Permitted Pari Passu Indebtedness
the proceeds of which are applied to refinance outstanding Permitted Pari Passu
Indebtedness shall exceed $800,000,000, (1) the Secured Leverage Ratio on a Pro
Forma Basis computed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) shall not exceed 2.25 to 1.0 and (2) the Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
the preceding clause (1), together with reasonably detailed calculations
demonstrating compliance with the preceding clause (1).”

(i) Section 6.02 of the Credit Agreement is hereby amended by (i) deleting the
word “and” immediately after clause (n) of that section and (ii) inserting the
word “and” and the following new clause (p) immediately after clause (o) of that
section:

“(p) Liens on Excluded RUS Grant Assets in favor of RUS granted pursuant to a
RUS Grant and Security Agreement; provided that aggregate amount of RUS Grant
Funds shall not exceed $275,000,000”

(j) Section 6.10 of the Credit Agreement is hereby amended by (i) deleting the
word “and” immediately after clause (vii) of the proviso in that section and
(ii) inserting the word “and” and the following new clause (ix) immediately
after clause (viii) of the proviso in that section:

“(ix) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by the RUS Grant and Security Agreements if such restrictions or
conditions apply only to Excluded RUS Grant Assets.”

 

5



--------------------------------------------------------------------------------

(k) Exhibit G to the Credit Agreement is amended by replacing each reference to
“Tranche A” with “[Tranche A] [Tranche B-1].”

Section 3. Amendments to the Security Agreement.

(a) Section 1(c) of the Security Agreement is hereby amended by adding the
following new definition in appropriate alphabetical order:

“RUS Pledged Deposit Account” means any deposit account of a RUS Grantee that is
required to be pledged to the RUS under a RUS Grant and Security Agreement, but
only if such deposit account holds only (i) RUS Grant Funds and (ii) additional
funds required to be contributed by the Grantees under the RUS Grant and
Security Agreement, such amount not to exceed 25% of the average aggregate
amount of funds under clauses (i) and (ii) of this definition.

(b) Section 2(a)(iii) of the Security Agreement is hereby amended and restated
in its entirety to read as follows:

“(iii) all Deposit Accounts (other than RUS Pledged Deposit Accounts);”

(c) Section 2(a) of the Security Agreement is hereby amended by (i) deleting the
word “and” immediately after clause (C) of the proviso to that section and
(ii) inserting the word “and” and the following new clause (E) immediately after
clause (D) of that section:

“(E) any assets encumbered by liens permitted by Sections 6.02(e) and 6.02(p) of
the Credit Agreement.”

(d) Section 7(a) of the Security Agreement is hereby amended by inserting the
following proviso at the end of the first sentence thereof:

“provided that this Section 7(a) shall not apply to any cash held in a RUS
Pledged Deposit Account that is required to be so held pursuant to the RUS Grant
and Security Agreement.”

(e) The subclause in Section 13(a) of the Security Agreement starting with the
word “second” is hereby amended in its entirety to read as follows:

“second”, to pay the unpaid principal of the Secured Obligations and any
breakage, termination or other payments due under Swap Agreements and Cash
Management Agreements (including without limitation, but only to the extent of,
any cash constituting, or proceeds of, Restricted Collateral, the Secured Bond
Obligations secured thereby), ratably (or provide for the payment thereof
pursuant to Section 13(b), including without limitation in respect of the
aggregate undrawn amount of all outstanding Letters of Credit or the obligations
to make payments under Swap Agreements that cannot be quantified at such time),
until payment in full of the principal of all such Secured Obligations shall
have been made (or so provided for);

 

6



--------------------------------------------------------------------------------

Section 4. Representations Correct; No Default. (a) The Borrower represents and
warrants that, after giving effect to this Amendment, (i) the representations
and warranties contained in the Loan Documents that are qualified by materiality
are true and correct, and the representations and warranties that are not so
qualified are true and correct in all material respects, in each case as though
made on and as of the date hereof (other than with respect to any representation
and warranty that expressly relates to an earlier date, in which case such
representation and warrant is true and correct in all material respects as of
such earlier date) and (ii) no Default has occurred and is continuing as of the
date hereof.

(b) The Borrower represents and warrants, on and as of the date hereof, that
(i) it has the requisite power to execute and deliver this Amendment, and all
corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment has been
duly and validly taken; (ii) this Amendment has been duly authorized, executed
and delivered by it and (iii) no material Governmental Authorization is or will
be required in connection with the execution and delivery of this Amendment.

(c) The Borrower represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telefacsimile or
electronic transmission (in PDF format) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

Section 6. Costs and Expenses. Without limiting the obligations of Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s reasonable out-of-pocket expenses, paid
or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent in connection with the
foregoing.

Section 7. Effectiveness. (a) This Amendment shall become effective as of the
date hereof on the date (the “Second ARCA First Amendment Effective Date”) when
the Administrative Agent shall have received:

(i) duly executed counterparts hereof signed by the Borrower and the Required
Lenders (or, in the case of any Lender as to which an executed counterpart shall
not have been received, the Administrative Agent shall have received facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such Lender);

(ii) each Loan Party not a party hereto shall have entered into a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent; and

(iii) with respect to each Lender that shall have delivered a signed counterpart
hereof to the Administrative Agent as set forth in clause (i) above at or prior
to 5:00 p.m., New York City time, on September 16, 2010, an amendment fee
payable by the Borrower for the account of each such Lender in an amount equal
to 0.10% of the sum of such Lender’s Revolving Commitment (if any, and whether
used or unused) and the principal amount of such Lender’s Term Loans outstanding
on such date.

(b) Except as expressly set forth herein, the amendment contained herein shall
not constitute a waiver or amendment of any term or condition of the Credit
Agreement or any other Loan Document, and all such terms and conditions shall
remain in full force and effect and are hereby ratified and confirmed in all
respects.

Section 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

WINDSTREAM CORPORATION, as Borrower By:  

/s/ Jeffery R. Gardner

  Name:   Jeffery R. Gardner   Title:   President and Chief Executive Officer

Signature Page to

Amendment No. 1 to Second ARCA



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as   Administrative Agent, Collateral Agent and a
Lender By:  

/s/ Christophe Vohmann

  Name:   Christophe Vohmann   Title:   Executive Director

Signature Page to

Amendment No. 1 to Second ARCA



--------------------------------------------------------------------------------

[OTHER LENDERS] By:  

[On file with Administrative Agent]

  Name:   Title:

Signature Page to

Amendment No. 1 to Second ARCA